Case 2:18-cv-00526-RWS-RSP Document 320-12 Filed 02/18/20 Page 1 of 4 PageID #:
                                  16078




                        EXHIBIT 13
Case 2:18-cv-00526-RWS-RSP Document 320-12 Filed 02/18/20 Page 2 of 4 PageID #:
                                  16079



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


  SOL IP, LLC,

          Plaintiff,
                                                  No. 2:18-cv-00526
  v.
                                                  LEAD CASE
                                                  JURY TRIAL DEMANDED
  AT&T MOBILITY LLC,

          Defendants,


  SOL IP, LLC,

          Plaintiff,
                                                  No. 2:18-cv-00528
  v.
                                                  MEMBER CASE
  VERIZON COMMUNICATIONS INC. and
                                                  JURY TRIAL DEMANDED
  CELLCO PARTNERSHIP d/b/a VERIZON
  WIRELESS,

          Defendants,


  and

  ERICSSON INC. and
  NOKIA OF AMERICA CORPORATION,
       Intervenors.



       DEFENDANT CELLCO PARTNERSHIP D/B/A VERIZON WIRELESS’S
         SECOND SUPPLEMENTAL RESPONSES AND OBJECTIONS TO
   PLAINTIFF’S FIFTH SET OF COMMON INTERROGATORIES TO DEFENDANTS

         Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the Civil Local

 Rules and Patent Local Rules of this Court (the “Local Rules”), Defendant Cellco Partnership d/b/a

 Verizon Wireless (“Verizon” or “Defendant”) provides its Second Supplemental objections and



 LEGAL02/39521604v2
Case 2:18-cv-00526-RWS-RSP Document 320-12 Filed 02/18/20 Page 3 of 4 PageID #:
                                  16080



                  RESPONSES AND OBJECTIONS TO INTERROGATORIES

 INTERROGATORY NO. 12:

         For each claim of the Asserted Patents that you contend is not infringed by any of the

 Accused Offerings, set forth in detail (on an element-by-element basis) the factual and legal basis

 for your contention of non-infringement.

 RESPONSE TO INTERROGATORY NO. 12:

         Defendant incorporates its general objections as if set forth here. Defendant further objects

 to this interrogatory as overly broad and unduly burdensome to the extent it seeks information

 regarding “each claim of the Asserted Patents” on “an element-by-element basis.” Among other

 things, the interrogatory seeks information concerning 27 patents and nearly 500 claims.

 Defendant further objects to the term “in detail” as vague, ambiguous, overly broad, unduly

 burdensome, and not proportional to the needs of the case. Defendant further objects to the term

 “the factual and legal basis” to the extent that it seeks information not in the possession, custody,

 or control of Defendant. Defendant further objects to this interrogatory as prematurely seeking

 expert opinion and/or testimony in violation of the rules and practices of this Court. Defendant

 will provide expert discovery in accordance with the Court’s Docket Control Order and Discovery

 Order. See Fed. R. Civ. P. 33(a)(2) (providing that “the court may order that the interrogatory need

 not be answered until designated discovery is complete, or until a pretrial conference or some other

 time”). Defendant further objects to this interrogatory to the extent it seeks a legal conclusion.

 Defendant objects to this interrogatory to the extent it seeks information or things protected by the

 attorney-client privilege, the attorney work-product doctrine, the common-interest or joint-defense

 doctrines, or any other applicable privilege or immunity. Defendant further objects to this

 interrogatory as improperly compound for seeking information about each element of each claim

 for each of any Accused Offerings. Any response to this interrogatory does not waive Defendant’s

                                                  3
 LEGAL02/39521604v2
Case 2:18-cv-00526-RWS-RSP Document 320-12 Filed 02/18/20 Page 4 of 4 PageID #:
                                  16081



 or does not practice an Accused Standard (e.g., 802.11ac), Defendant intends to rely on that

 information (as well as its expert disclosures) to show the Accused Offering does not infringe.

          Defendant also incorporates by reference Ericsson’s and Nokia’s respective responses to

 this interrogatory, as well as Defendant’s, Ericsson’s, and Nokia’s responses to Interrogatory Nos.

 13-14.




                                                 59
 LEGAL02/39521604v2
